Per Curiam. This claim arises out of an incident that occurred on January 20, 1978. Edward J. Ryan, brother of the deceased victim, Bernard F. Ryan, seeks compensation pursuant to the provisions of the Crime Victims Compensation Act, hereafter referred to as the Act. Ill. Rev. Stat. 1977, ch. 70, par. 71 et seq. This Court has carefully considered the application for benefits submitted on the form prescribed by the Court, and an investigatory report of the Attorney General of Illinois which substantiates matters set forth in the application. Based upon these documents and other evidence submitted to the Court, the Court finds: 1. That on January 20, 1978, the victim was shot by an unknown offender. The body of the victim was found in an automobile parked at 1657 N. 44th Avenue, Stone Park, Illinois. The victim was taken to Northlake Hospital where he was pronounced dead on arrival. 2. That Federal and local enforcement agencies have linked the victim’s death to his involvement in a six-man burglary ring which fenced stolen merchandise. All six members of this burglary ring were found slain within a few months of each other. To date no assailant has been apprehended. 3. That section 3(f) of the Act states that a person is entitled to compensation under the Act if the injury to or the death of the victim was not substantially attributable to the victim’s wrongful act or substantial provocation of the assailant. 4. That it appears from the investigatory report and the police report that the victim’s death was substantially attributable to his involvement in a burglary ring. 5. That the Claimant has not met a required condition precedent for compensation under the Act. It is hereby ordered that this claim be, and is, hereby denied.